Citation Nr: 0734568	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision which 
denied service connection for prostate cancer, to include as 
the result of ionizing radiation exposure.

The veteran testified before the undersigned at a September 
2007 videoconference hearing.  A transcript has been 
associated with the file.

In September 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

The Board further notes that the veteran submitted evidence 
in November 2006, consisting of an online encyclopedia 
article providing information about the U.S.S. Logan.  The 
evidence does not appear to have been considered by the 
Agency of Original Jurisdiction prior to recertification of 
the appeal to the Board.  To the extent to which this 
evidence discusses where the veteran was stationed, it is 
essentially duplicative of evidence previously considered.  
The Board will proceed.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation during 
service as verified by a dose estimate which yielded negative 
results; and there is no competent evidence establishing a 
nexus between the veteran's prostate cancer and alleged 
radiation exposure during service.

2.  Prostate problems were not manifest during active 
service; a malignant tumor of the prostate was not noted 
within one year of service separation; prostate cancer is not 
etiologically related to service, to include the claimed in-
service radiation exposure.

CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service on either a direct basis or as due to exposure to 
ionizing radiation, nor may the veteran's prostate cancer be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2003 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

Although the veteran was not afforded a medical examination 
to obtain an opinion as to whether his prostate cancer can be 
directly attributed to service, an examination or opinion is 
not needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he developed prostate cancer as a 
result of ionizing radiation exposure from an active duty 
assignment that sent him to Hiroshima, Japan in early 1946.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified chronic diseases, 
including malignant tumors, shown to be manifested to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 
(Fed. Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran." 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  However, 
prostate cancer is not listed under 38 C.F.R. § 3.309(d)(3).  
Therefore, these presumptive provisions are not applicable in 
the instant case.

Second, there are other radiogenic diseases, to include 
prostate cancer, which may be service connected directly 
under the special framework set forth in 38 C.F.R. § 3.311.  
Other "radiogenic" diseases, such as any form of cancer, 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  The veteran may provide 
competent scientific or medical evidence that the disease 
claimed to be the result of radiation exposure is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  This includes the request 
of dose data from the Department of Defense.  See 38 C.F.R. 
§ 3.311(a)(2)(ii).  The dose data is then forwarded to the 
Under Secretary for Benefits for consideration.  See 
38 C.F.R. § 3.311(c)(1).

As prostate cancer is listed as a radiogenic disease, the 
veteran's claim was forwarded to the Defense Threat Reduction 
Agency for a radiation dose estimate based on the veteran's 
claim that he had traveled to Hiroshima in early 1946.  See 
38 C.F.R. § 3.311(a)(2)(ii).  In August 2004, the Defense 
Threat Reduction Agency responded that, during the veteran's 
service aboard the U.S.S. Logan, he was at least 
approximately 175 miles from Hiroshima and 325 miles from 
Nagasaki.  The Defense Threat Reduction Agency concluded that 
it could not confirm the veteran's presence in Hiroshima or 
Nagasaki and declined to offer a dose estimate.  As the 
evidence does not show that the veteran had radiation 
activity, the requirements of 38 C.F.R. § 3.311(b)(1) are not 
met and forwarding the file to the Under Secretary for 
Benefits would be futile.  In light of the foregoing, the 
Board finds that the veteran had no exposure to ionizing 
radiation in service.  Although the Board notes the veteran's 
claims that he traveled by small landing craft to visit the 
nuclear aftermath of Hiroshima, these claims have not been 
substantiated and contradict the evidence of record that 
shows that the veteran was approximately 175 miles from 
Hiroshima.  The Board thus concludes that the presumptive 
service connection provisions for ionizing radiation are not 
applicable in this case.  See 38 C.F.R. § 3.311.

Even if the disease in question is not listed in 38 C.F.R. § 
3.309 and is not a radiogenic disease under § 3.311, the 
veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

The veteran claims that his prostate cancer is the result of 
service.  The veteran's service medical records are devoid of 
any complaint, finding, or treatment of prostate cancer or 
any other disorder of the genitourinary system.  There is no 
evidence of a malignant tumor of the prostate within 1 year 
of service separation.  Indeed, in his July 2003 claim, the 
veteran admits that he was not diagnosed with prostate cancer 
until around 1991, almost 45 years after service.

Private medical records reflect that the veteran underwent a 
prostatectomy in February 1993 to remove prostatic carcinoma.  
None of the private treatment reports submitted by the 
veteran mentions his service, and they do not relate his 
prostate cancer to service or to any event therein.  There is 
no competent medical opinion of record that concludes the 
veteran's prostate cancer was the result of service.  
Although the veteran contends otherwise, he is not competent 
to render an opinion as to the cause or etiology of his 
prostate cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that, where a veteran lacked the requisite 
medical knowledge and medical training, he was not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder).  Thus, 
service connection for prostate cancer is not warranted.  See 
Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for prostate cancer, to 
include on the basis of exposure to ionizing radiation, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


